Citation Nr: 1222723	
Decision Date: 06/29/12    Archive Date: 07/10/12	

DOCKET NO.  08-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include depression, claimed as secondary to service-connected diabetes.  

2.  Entitlement to a total rating based on individual unemployability due to the severity of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Indianapolis, Indiana, that, in pertinent part, denied entitlement to the benefits sought.  

For reasons set forth below, this case is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.  

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder.  Since this claim is being remanded, adjudication of the TDIU claim by the Board would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have "a significant impact" on the Veteran's claim for the second issue).  


REMAND

The Board finds that further development regarding the claims at issue is warranted.  

Service connection is in effect for:  Diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the right lower extremity, also rated as 10 percent disabling.  With consideration of the bilateral factor, a combined rating of 50 percent has been in effect since August 29, 2006.  The Veteran is also entitled to special monthly compensation on account of the loss of use of a creative organ.  

The Veteran and his representative essentially maintain that his service-connected disabilities are so incapacitating that he is precluded from all forms of gainful employment.  He also argues that he has depression that stems from his service-connected disabilities, primarily the diabetes mellitus.  

The most recent medical evidence of record is dated in March 2009, a time more than three years ago.  The available medical records do not refer to the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain some form of gainful employment.  The Veteran himself has indicated that in July 2007 he became unable to work because of the neuropathy of the upper and lower extremities.  He responded to a request for employment information dated in August 2007 that he had been employed at the Work Horse Custom Chassis, between 1974 and 2007.  He indicated that no concessions were made to him by reason of age or disability.  He stated that he was not currently working because he "retired on disability."  Information from that company has been requested, but none has been received thus far.  

The Veteran's accredited representative, in his June 2012 informal hearing presentation refers to the Veteran's Social Security disability award.  He asked that the records pertaining to the award be obtained and associated with the claims file.  A review of the record reveals that the claims file does contain a CD from the Social Security Administration, but this has not been reduced to writing.  

With regard to the claim for service connection for a psychiatric disorder, to include depression, the Veteran was accorded an examination for rating purposes by VA in April 2007.  The examiner reviewed the claims file and opined that the Veteran had depression that was less likely as not caused by or a result of his diabetes.  The examiner noted that the Veteran reported a depressed mood that seemed clearly tied to specific stressors that included past financial debts and marital difficulties.  They were also described as aggravated by limited coping skills.  However, the examiner did not address whether the depression was aggravated by the service-connected disabilities.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following actions:  

1.  If there are available resources, the RO should reduce the CD from the Social Security Administration to writing and associate all documents with the claims file.  

2.  The RO should undertake appropriate development to obtain updated treatment records from the VA Healthcare System in Indiana and any other outstanding records pertinent to the Veteran's claims.  

3.  The Veteran should be asked to complete an updated application for increased compensation based on unemployability (VA Form 21-8940).  He should submit information regarding any attempts he has made to obtain employment in the past several years.  

4.  The Work Horse Custom Chassis Company should be contacted and asked to provide any information it has with regard to the Veteran's employment at that location.  Of particular interest is information with regard to the Veteran's departure from that facility in July 2006.  If no records are available, this should be so indicated.  

5.  The Veteran should be accorded an examination by a physician with adequate expertise in the field of psychiatry for the purpose of determining the etiology of any currently diagnosed psychiatric disability, to include depression, particularly whether one has been aggravated (permanently made worse by) in any way by the Veteran's service-connected diabetes and/or peripheral neuropathy of the extremities.  Any appropriate tests and studies deemed advisable are authorized.  Based upon the examination results and review of the Veteran's printed medical history, the examiner should provide an opinion as to whether it is at least as likely as not (that is, more than a 50 percent probability) that any current psychiatric disability, to include depression, is related to the Veteran's active service, to include whether it was aggravated by the service-connected diabetes mellitus or any other service-connected disabilities.  If the physician is not able to express an opinion without resort to speculation, he or she should provide reasons why.  The Board notes that aggravation means a permanent increase in severity of the underlying disability beyond its natural progression.  

5.  Therefore, the RO should readjudicate the issue.  If examination of the service connected disorders is warranted as part of the readjudication, additional examination should be scheduled.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  They should then be accorded an opportunity for response.  Then, if otherwise in order, the case should be returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome in this case.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), any failure to cooperate by not attending a requested VA examination or providing more specific information with regard to his employment situation may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

